Citation Nr: 0840551	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for chronic allergic 
rhinitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease with gastritis 
and esophagitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of left ankle sprain with instability.

4.  Entitlement to an initial evaluation in excess of 0 
percent for residuals of fracture to the left ring finger.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
November 1995, July 1996 to November 1996, and December 1997 
to November 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for 
gastreoesphogeal reflux disease with gastritis and 
esophagitis, status post Nissen fundoplication assigning a 10 
percent evaluation, recurrent left ankle sprain with 
instability assigning a 10 percent evaluation, and residuals 
of left ring finger fracture assigning a 0 percent 
evaluation.  All evaluations are effective December 1, 2003.  
The RO denied service connection for chronic seasonal 
allergic rhinitis.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's allergic 
rhinitis is a seasonal condition that pre-existed service and 
was not aggravated beyond its normal progress in service.

2.  The veteran's gastroesophageal reflux disease is 
manifested by moderate reflux, a small hiatal hernia, status 
post Nissen fundoplication, and treatment of symptoms about 
three to four days a week.  

3.  The veteran's left ankle disability is manifested by 
dorsiflexion most severely limited to 8 degrees, full plantar 
flexion, and no additional limitation with pain or repetitive 
movements. 

4.  The veteran's left ring finger disability is manifested 
by complaints of pain with cold weather, complaints of 
stiffness, and some limitation of motion; with objective 
findings of ability to perform all activities of daily living 
and work.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
chronic allergic rhinitis are not met. 38 U.S.C.A. §§ 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.102, 3.306, 3.380 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease with gastritis 
and esophagitis have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.71a, Diagnostic Code 7346 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of left ankle sprain have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2008).

4.  The criteria for an initial evaluation in excess of 0 
percent for residuals of left ring finger fractures have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic 
Code 5230 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2003, regarding the initial service 
connection claims.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

After the RO granted service connection for gastroesophageal 
reflux disease, residuals of left ankle sprain, and residuals 
of left ring finger fracture in an August 2004 rating 
decision, the veteran filed a notice of disagreement with the 
assigned ratings in September 2004.  The RO continued the 
ratings in an August 2005 statement of the case and 
subsequent supplemental statement of the case.  While the 
veteran was not provided a VA letter outlining the evidence 
necessary to substantiate an initial increased rating claim, 
including the laws regarding degrees of disability or 
effective dates for any grant of service connection, the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  
As the veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

Regarding the service connection claim for allergic rhinitis, 
while the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
service connection claim for allergic rhinitis is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of the disabilities at issue.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection 

The veteran seeks service connection for chronic seasonal 
allergic rhinitis.  He indicates that he had continuously 
suffered from chronic seasonal allergic rhinitis since prior 
to his release from the military.

On the veteran's entrance examination history in November 
1981, he reported that he had a history of hay fever.  On the 
examination report, the examiner noted that the veteran had 
hay fever and took occasional prescribed pills but none in 
the past two years.  

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently. Increase in the degree of disability during 
service may not be disposed of routinely as natural progress 
nor as due to the inherent nature of the disease.  Seasonal 
and other acute allergic manifestations subsiding on the 
absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing. 38 C.F.R. § 3.380.

The service medical records show the veteran had intermittent 
treatment for his allergic rhinitis during service.  An 
August 1983 medical record shows complaints of nasal 
congestion.  The assessment was seasonal rhinitis.  A 
September 1986 emergency care record shows the veteran 
complained of weakness, tiredness, body aches, and nasal 
congestion.  It was noted that he had a history of hay fever 
and had been having hay fever symptoms for a few days.  The 
assessment was rhinitis.  A May 1995 medical record shows 
questionable allergies.  It was noted that the veteran had a 
history of hay fever as a child.  The veteran also noted his 
history of hay fever on a September 1995 separation 
examination, although nothing was noted by the examiner.  In 
November 1997, an examination report at re-enlistment shows 
childhood hay fever.  An August 1999 medical record shows the 
veteran was seen with complaints of seasonal allergies.  The 
symptoms worsened in late summer.  The assessment was 
seasonal allergy.  Dental records dated from 1993 to 2003 
also note the veteran's history of seasonal hay fever since 
childhood.

At an August 2003 VA pre-discharge examination, the examiner 
noted that the veteran had recounted having had hay fever as 
a child from time to time and now recounted a 10 to 15-year 
history of seasonal rhinitis, from about the time the 
cottonwoods bloomed in late spring until the first frost.  He 
experienced considerable rhinorrhea, pain, and pressure in 
the mid face.  The assessment was allergic rhinitis.

A June 2005 VA examination report notes that the veteran had 
previously claimed onset of hay fever as a child but now 
claimed onset of rhinitis in 1985 or 1986.  He claimed 
allergies to pollen, ragweed, and horse dander.  The symptoms 
began in the spring and did not subside until first freeze in 
the winter.  The examiner noted that the veteran previously 
reported having hay fever as a child and that the service 
medical records showed intermittent treatment for allergic 
rhinitis from 1983 to 2000.  Based on the record review and 
documentation of the pre-service hay fever condition, it was 
the examiner's opinion that the current claimed allergic 
rhinitis was neither due to, caused by, or aggravated beyond 
the normal progression as a result of military duty.

The service medical records show that the veteran's allergic 
rhinitis existed prior to service and was seasonal.  As 
noted, under VA regulations seasonal allergies are generally 
regarded as acute diseases, healing without residuals.  
38 C.F.R. § 3.380.  The medical evidence also shows that the 
veteran's allergic rhinitis was not aggravated in service 
beyond its natural progress.

Although the veteran has argued that his current allergic 
rhinitis is related to his service, this is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's allergic rhinitis and his 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The preponderance of the evidence is against the service 
connection claim for chronic allergic rhinitis; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Gastroesophageal reflux disease

The RO granted service connection for gastroesophageal reflux 
disease with gastritis and esophagitis status post Nissen 
fundoplication in August 2004, assigning a 10 percent 
evaluation effective December 1, 2003.  The veteran contends 
that this rating does not represent the severity of his 
disease.

The veteran's gastroesophageal reflux disease is rated under 
the criteria for hiatal hernia.  A hiatal hernia is rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7346.  A 10 percent 
rating is warranted for two or more of the symptoms for the 
30 percent evaluation of less severity.  A 30 percent rating 
is assigned when a hiatal hernia causes persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, arm, or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is assigned when a hiatal hernia causes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

An August 2003 VA examination report shows the veteran had a 
five-year course of multiple medication treatment of his 
reflux esophagitis.  He underwent an endoscopy and was found 
to have esophagitis, gastritis, and a small hiatal hernia.  A 
Nissen fundoplication was performed in February 1994 and the 
veteran had considerable relief particularly for the first 
six months or so.  He still used Prevacid as needed and had 
two to four-day flare-ups about once or twice a month 
requiring Prevacid.  He had to be careful about the food he 
ate, particularly being bothered by onions, spicy foods, and 
so forth.  He felt that there was a possible worsening 
component of the reflux.  The assessment was reflux 
esophagitis status post Nissen fundoplication with 
persistence of symptoms as above.

A June 2005 VA examination report shows the veteran treated 
his current gastroesophageal reflux disease symptoms with 
Prevacid about three to four days a week.  He stated that 
without Prevacid he would experience a burning pain.  
Aggravating foods included onions and spicy foods.  There was 
no hematemesis, melena, nausea, vomiting, or weight loss.  A 
June 2005 upper gastrointestinal series showed the normal 
impression from a Nissen was not seen, nor were surgical 
clips.  The gastroesophageal junction was basically normal in 
anatomic appearance.  There was a small hiatal hernia present 
and slightly irregular folds at this general location but no 
mass; this also had normal pliability and motion.  Reflux 
occurred on Valsalva maneuver prone and supine.  The reflux 
was upward two thirds of the way through the esophagus.  
Despite this, the esophagus had normal folds and adequate 
primary peristalsis prone and upright.  On examination of the 
stomach, the examiner again noted that there was not the 
usual mass effect one would expect with a fundus from the 
placation, and the frontal portion of the stomach had normal 
form.  The mucosal surface was intact with normal folds and 
normal gastric emptying.  On examination of the pylorus and 
duodenum, there were no ulcers or masses, with normal folds 
and form.  The impression was somewhat moderate reflux 
occurring and a small hiatal hernia present, but there was no 
stricture, ulcer, or active esophagitis seen.  The examiner 
again noted that there was not the normal impression or form 
one would expect to see with a Nissen fundoplication and that 
it might have fallen loose.

The medical evidence of record does not meet the criteria for 
a 30 percent evaluation.  The veteran has persistently 
recurrent epigastric distress with symptoms similar to 
pyrosis and regurgitation; but there is no medical evidence 
of dysphagia, substernal, arm, or shoulder pain or otherwise 
considerable impairment of health.  As noted, the July 2005 
VA medical record found that there was no hematemesis, 
melena, nausea, vomiting, or weight loss.  The veteran has 
significant impairment related to his gastroesophageal reflux 
disease that he experiences on a regular basis, but the level 
of impairment is more appropriate for a 10 percent evaluation 
under Diagnostic Code 7346.  

The level of impairment associated with the veteran's 
gastroesophageal reflux disease with gastritis and 
esophagitis has remained relatively stable throughout the 
appeals process and has never been worse than warranted by a 
10 percent evaluation according to the diagnostic criteria.  
Therefore, the application of "staged ratings" (i.e., 
difference percentage ratings for different periods of time, 
based on the facts found) is not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The medical evidence does not show marked 
interference with employment or frequent periods of 
hospitalization as a result of the gastroesophageal reflux 
disease.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

The preponderance of the evidence is against the increased 
rating claim for gastroesophageal reflux disease with 
gastritis and esophagitis; there is no doubt to be resolved; 
and an increased rating is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

Residuals of left ankle sprain

The RO granted service connection for residuals of left ankle 
sprain with instability in August 2004 assigning a 10 percent 
evaluation, effective December 1, 2003.  The veteran contends 
that this disability was not properly evaluated.

The veteran's left ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 for limited motion of the 
ankle.  Moderate limitation of motion of the ankle warrants a 
10 percent evaluation; a 20 percent evaluation requires 
marked limitation of motion.  The words "moderate" and 
"marked" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence for "equitable and just decisions." 38 
C.F.R. § 4.6.

Normal ankle dorsiflexion is to 20 degrees, with plantar 
flexion to 45 degrees. 38 C.F.R. § 4.71, Plate II.

An August 2003 VA examination report shows that the veteran 
accomplished 72 degrees of plantar flexion, minus 12 degrees 
of dorsiflexion, 35 degrees of inversion, and 10 degrees of 
eversion with the ankle.  There was a little abnormal 
anterior draw.  On forced inversion, the veteran had some 
lateral tenderness and there was what felt to be a tendon 
snap associated with inversion and eversion on certain 
maneuvers.  The forced inversion and eversion were tender at 
maximum ranges of motion.  The assessment was left repetitive 
ankle sprain with instability as above, probably status-post 
ligament damage.  The x-ray impression was negative with 
minimal arthritis change.

A June 2005 VA examination report shows no objective evidence 
of painful motion, edema, effusion, instability, weakness, 
redness, heat, abnormal movement, or guarding of movement.  
There were no callosities, breakdown, or unusual shoe wear 
pattern that would indicate abnormal weight-bearing.  The 
ankle range of motion on the left was dorsiflexion to minus 5 
degrees; plantar flexion to 45 degrees; inversion to 35 
degrees with complaints of left ankle pain; and eversion to 
10 degrees.  There were no complaints of fatigue, weakness, 
lack of endurance, or incoordination following repetitive use 
such as toe walk, heel walk, tandem walk, and standing on one 
leg doing shallow bends.  It was unclear why dorsiflexion was 
limited when he actually had ligament laxity affecting the 
fibularis ligament, which should not affect dorsiflexion.  On 
x-ray examination, there was anatomic alignment of the ankle 
with medial and lateral malleoli intact, there were no 
fractures or other bony abnormalities evident; the evaluation 
of the ankle was normal.

The medical evidence of record does not show more than 
moderate limited motion in the left ankle.  If normal 
dorsiflexion is to 20 degrees, at most he was limited to 8 
degrees.  Most recently, his dorsiflexion was to 15 degrees 
with no additional limitation with pain or repetitive 
movements.  His plantar flexion was full.  While the 
veteran's left ankle symptoms are not insignificant, they 
more closely approximate the criteria for a 10 percent rating 
under Diagnostic Code 5271.  

The veteran does not have ankylosis of the ankle, ankylosis 
of subastragalar or tarsal joint, or malunion of the os 
calcis or astragalus. Therefore, Diagnostic Codes 5262, 5270, 
5272, and 5273 are not applicable. 38 C.F.R. § 4.71a.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has some complaints of pain in the ankle, which 
affects his ability to do physical activities.  Any 
functional impairment in the left ankle, however, already has 
been considered by the 10 percent rating assigned.  As noted, 
the June 2005 VA examination report shows there were no 
complaints of fatigue, weakness, lack of endurance, or 
incoordination following repetitive use.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.

The level of impairment associated with the veteran's 
residuals of left ankle sprain has remained relatively stable 
throughout the appeals process and has never been worse than 
warranted by a 10 percent evaluation according to the 
diagnostic criteria.  Therefore, the application of "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) is not warranted.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The medical evidence does not show marked 
interference with employment or frequent periods of 
hospitalization as a result of the left ankle disability.  
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The preponderance of the evidence is against the increased 
rating claim for residuals of left ankle sprain; there is no 
doubt to be resolved; and an increased rating is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Residuals of fracture to left ring finger

In August 2004, the RO granted service connection for 
residuals of fracture to the left ring finger assigning a 0 
percent evaluation, effective December 1, 2003.  The veteran 
contends that the impairment in his left ring finger warrants 
a higher rating.

An August 2003 VA examination report shows the veteran 
fractured his left ring finger about three times and was 
casted once and splinted twice.  He stated that cold weather 
bothered the finger to some degree and the finger was stiff.  
His finger limited him in his spare time activities as a 
custom cutler and blacksmith.  After retirement from the 
military the veteran planned to do this full-time and 
professionally.  He stated that these limitations occurred 
roughly once or twice a week presently.  The examination on 
the most part was unremarkable.  The proximal interphalangeal 
joints were somewhat enlarged and he had slightly less than 
full flexion in the finger.  Full closure was limited to 
about 80 percent of full flexion; he had full extension.  The 
assessment was residuals of left fourth finger with resultant 
stiffness and loss of range of motion.  X-ray examination was 
normal.

A June 2005 VA examination report noted the same history.  
The veteran again noted that cold weather caused pain, which 
resolved when the finger was warm.  He mentioned that it was 
actually better when he was working around the heat of his 
forge in his shop as he was a blacksmith.  His symptoms 
included stiffness.  He had no surgery and did not use a 
brace but claimed decreased grip strength.  There were no 
functional limitations; he was able to perform all activities 
of daily living and work.  He was right hand dominant.  On 
objective evaluation, the fourth left finger appeared normal 
with no joint swelling, discoloration, nodules, edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement, or guarding of movement.  The finger had 90 degrees 
of flexion and full extension.  There were no functional 
limitations with flares.  The grip strength was four out of 
five.

A 0 percent evaluation is the maximum schedular evaluation 
permitted under 38 C.F.R. § 4.71a, Diagnostic Code 5230, for 
limitation of motion of the ring or little finger.  Even if 
ankylosis is shown in the little finger, a 0 percent 
evaluation is the highest rating allowed.  See Diagnostic 
Code 5227.  

Application of staged ratings does not apply in this case 
since at no time did the left finger impairment warrant a 
rating higher than 0 percent.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The medical evidence does not show marked 
interference with employment.  As noted, he was shown to be 
able to work.  The evidence also does not show frequent 
periods of hospitalization as a result of the left finger 
disability.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

The preponderance of the evidence is against the increased 
rating claim for residuals of left ring finger fracture; 
there is no doubt to be resolved; and an increased rating is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for chronic allergic 
rhinitis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease with gastritis and 
esophagitis is denied.


Entitlement to an initial evaluation in excess of 10 percent 
for residuals of left ankle sprain with instability is 
denied.

Entitlement to an initial evaluation in excess of 0 percent 
for residuals of fracture to the left ring finger is denied.






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


